             Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

  JEFF LUCAS,
                                                            Civil Action No.: 1:20-cv-05542

                                 Plaintiff,
                                                             DEFENDANT’S NOTICE OF
                  -against-                                        REMOVAL
  VERIZON COMMUNICATIONS INC and                                   Electronically Filed
  VERIZON MEDIA, INC.,

                                 Defendant.


TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
       COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

       PLEASE TAKE NOTICE that in accordance with 28 U.S.C. Sections 1332, 1441, and

1446, Defendant Verizon Communications Inc., d/b/a Verizon Media, Inc., (“Verizon Media” or

the “Company”), by and through its attorneys, Morgan, Lewis & Bockius LLP, hereby removes

this matter to the United States District Court for the Southern District of New York from the

Supreme Court of the State of New York, County of New York. Further, Defendant will be

filing shortly a Motion to Transfer Venue to the United States District Court for the District of

New Jersey in accordance with the parties’ agreement that a New Jersey court is the proper

forum for this action. The grounds for removal are as follows:

                           I.      CITIZENSHIP OF THE PARTIES

       1.      In accordance with Local Civil Rule 81.1, Defendant provides the following

information: (1) the residence and domicile, and any other state or other jurisdiction in which

Plaintiff is a citizen for purposes of 28 U.S.C. § 1332; and (2) the state of incorporation,

principal place of business, and any other state in which Verizon Media is a citizen for purposes

of 28 U.S.C. § 1332.



                                                  1
             Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 2 of 7




               (a)     Plaintiff Jeff Lucas (“Plaintiff”) alleges that he is a resident of New York

County.

               (b)     Plaintiff identified the incorrect legal entity in his New York state court

Complaint. Lucas was employed by Verizon Communications Inc., d/b/a Verizon Media, Inc.

Verizon Communications d/b/a Verizon Media is a Delaware Corporation with its executive

leadership and corporate functions located in Basking Ridge, New Jersey. See Declaration of

Ron Johnstone ¶ 6, attached hereto as Ex. 1.

                              II.     PROCEDURAL HISTORY

       2.      On June 22, 2020, Plaintiff commenced a civil action by filing a summons and

complaint in the Supreme Court of the State of New York, County of New York (the “New York

Supreme Court”), captioned as Jeff Lucas v. Verizon Communications, Inc. and Verizon Media,

Inc., Index No. 652529/20 (the “Complaint”). The Complaint asserts claims Declaratory

Judgment, Injunctive relief, Tortious Interference with Business Relations, Fraudulent

Inducement to Contract, and Breach of Implied Covenant of Good Faith and Fair Dealing.

(“Compl.”) ¶¶ 72-97. A copy of all process, pleadings, and ordered served upon Verizon Media

are attached hereto as Exhibit 2.

       3.      Plaintiff served the Summons and Complaint to Verizon Media’s counsel via

email on June 26, 2020.

       4.      On June 26, 2020, Plaintiff filed for an Order to Show Cause for a Temporary

Restraining Order and Preliminary Injunction. Verizon Media responded the next day. A copy

of all process, pleadings, and ordered served upon Verizon Media are attached hereto as Exhibit

3.

       5.      On June 29, 2020, Lucas’s Order to Show Cause for a Temporary Restraining

Order and Preliminary Injunction was denied. See Exhibit 2 at 29.


                                                 2
             Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 3 of 7




       6.      On July 17, 2020, Lucas filed an Amended Complaint asserting causes of action

for Tortious Interference with Business Relations, Fraudulent Inducement to Contract, and

Breach of Implied Covenant of Good Faith and Fair Dealing. See Exhibit 2 at 33-58.

       7.      A copy of a print-out of the electronic docket as of July 17, 2020, is attached

hereto as Exhibit 3.

                              III.    GROUNDS FOR REMOVAL

       8.      Section 1441(a) of Title 28 of the United States Code provides in relevant part

that “any civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant . . . to the district court of the United

States for the district and division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a).

       9.      Federal district courts have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states. See 28 U.S.C. § 1332.

       A.      The Prerequisites For Diversity Jurisdiction Are Met.

               (a)     Both Parties Are Citizens Of Different States.

       10.     Defendant may remove this case to this Court in accordance with 28 U.S.C.

§ 1441 because the amount in controversy exceeds $75,000, exclusive of interest and costs, and

because this is an action between citizens of different states. See 28 U.S.C. § 1332.

       11.     Plaintiff is a citizen of the New York.

       12.     For purposes of establishing diversity jurisdiction under 28 U.S.C. § 1441, a

corporation is deemed a citizen of every State and foreign state in which it has been incorporated

and of the State or foreign state where it has its principal place of business. 28 U.S.C. §

1332(c)(1). Defendant is a corporation organized under the laws of the State of Delaware and


                                                  3
              Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 4 of 7




maintains its principal place of business in the State of New Jersey. See Johnstone Decl., ¶ 6.

Accordingly, Defendant is a citizen of New Jersey for purposes of diversity jurisdiction.

       13.     Section 1441(b)(2) is inapplicable here because Verizon Media is not a citizen of

New York. See 28 U.S.C.A. § 1441 (“A civil action otherwise removable solely on the basis of

the jurisdiction under section 1332(a) of this title may not be removed if any of the parties in

interest properly joined and served as defendants is a citizen of the State in which such action is

brought”) (emphasis added).

               (b)     The Amount In Controversy Exceeds $75,000.

       14.     Plaintiff specified the exact amount of damages he seeks, which exceeds $75,000.

       15.     Plaintiff claims that as a result of his Tortious Interference with Business

Relations claim, he is “entitled to monetary compensation in an amount … not less than

$12,000,000.” See Amended Compl. ¶ 86.

       16.     Plaintiff claims that as a result of his Fraudulent Inducement to Contract claim, he

“has been harmed in an amount to be determined at trial, but in no event less than seven hundred

fifty thousand dollars ($750,000).” See Amended Compl. ¶ 93.

       17.     Plaintiff claims that as a result of his Breach of Implied Covenant of Good Faith

and Fair Dealing claim, he “has been damaged in an amount to be determined at trial, but in no

event less than seven hundred fifty thousand dollars ($750,000) for each of the two years he

worked for Defendants, totaling one million, five hundred thousand dollars ($1,500,000), in

addition to punitive damages.” See Amended Compl. ¶ 99.

       18.     Thus, although Defendant expressly denies Plaintiff’s allegations in the

Complaint, and expressly denies that Plaintiff is entitled to any of the relief he seeks, for




                                                  4
             Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 5 of 7




purposes of diversity jurisdiction, the amount in controversy between Plaintiff and Defendant

exceeds the $75,000 threshold under 28 U.S.C. § 1332.

       19.     Based on the foregoing, the requirements for diversity jurisdiction under 28

U.S.C. § 1332 are met and this action is, therefore, properly removed to the United States

District Court for the Southern District of New York.

       B.      Venue Is Proper In The Southern District of New York.

       20.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1441(a) because the

United States District Court for the Southern District of New York is the federal judicial district

and division embracing the Supreme Court of the State of New York, County of New York,

where Plaintiff originally filed this action, and Verizon Media is subject to personal jurisdiction

in this judicial district. Nevertheless, the parties previously agreed that a New Jersey court

would govern the instant dispute. Accordingly, Defendant will be filing shortly a Motion to

Transfer Venue to the United States District Court for the District of New Jersey.

       C.      Verizon Media Has Timely Filed Its Notice of Removal.

       21.     In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed

with this Court because thirty (30) days have not expired since Verizon Media’s counsel

accepted service of the Summons and Complaint.

       D.      The Notice Of Removal Complies With 28 U.S.C. §§ 1445 And 1446.




                                                 5
               Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 6 of 7




       22.      This action is not an action described in 28 U.S.C. § 1445.

       23.      Consistent with 28 U.S.C. § 1446(d), Exhibit 2 constitutes all process, pleadings,

and orders that have been filed in the state court action.

       24.      Consistent with 28 U.S.C. § 1446(d), written notice of the removal of this case,

together with a copy of this Notice of Removal with attached exhibits, shall be filed with the

New York Supreme Court and served on Plaintiff’s counsel.

       25.      By filing a Notice of Removal, Verizon Media does not waive any arguments,

defenses, affirmative defenses, or rights, all of which are hereby specifically reserved.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Verizon Media hereby

removes this case from the Supreme Court of the State of New York, County of New York, and

respectfully requests that this Court assume complete jurisdiction over the case for all future

proceedings.



 Dated: July 17, 2020                                 Respectfully submitted,

                                                      /s/ John P. Guyette

                                                      John P. Guyette
                                                      101 Park Avenue
                                                      New York, New York 10178
                                                      Telephone: 212-309-6107
                                                      Email: john.guyette@morganlewis.com

                                                      Larry L. Turner (Admitted Pro Hac Vice)
                                                      Morgan, Lewis & Bockius LLP
                                                      1701 Market Street
                                                      Philadelphia, PA 19103
                                                      Telephone:     +1.215.963.5000
                                                      larry.turner@morganlewis.com
                                                      Attorneys for Defendant Verizon Media




                                                  6
             Case 1:20-cv-05542 Document 1 Filed 07/17/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, the foregoing Notice of Removal, including the

attached exhibits, was served via email on:

       Damian R. Cavaleri
       Hoguet Newman Regal & Kenney, LLP
       One Grand Central Plaza
       60 East 42nd Street, 48th Floor
       New York, New York 10165
       dcavaleri@hnrklaw.com

                                                           /s/ John P. Guyette
                                                           John P. Guyette




                                               7
